Citation Nr: 0324675	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, with retained 
metallic foreign bodies, currently evaluated as 10 percent 
disabling.

4.  Entitlement to special monthly compensation benefits by 
reason of being in need of regular aid and attendance of 
another person or due to being housebound.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1969.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).

A hearing was held at the RO before a local hearing officer 
in October 1998.  In November 2000, the veteran failed to 
appear at a scheduled hearing at the RO before a Veterans Law 
Judge.

Additionally on appeal was the issue of entitlement to an 
increased evaluation for service connected post traumatic 
stress disorder (PTSD); however, by rating action of May 
1998, the evaluation of the veteran's service connected PTSD 
was increased to 100 percent, therefore, the benefits on 
appeal having been granted, this issue is no longer on 
appeal.

The above issues were remanded in January 2001 for further 
development.  The case was thereafter returned to the Board.


REMAND

In November 2000, a hearing at the RO before a Veterans Law 
Judge of the Board (Travel Board hearing) was scheduled, 
pursuant to the veteran's request, to which the veteran 
failed to appear.  However, in December 2000, (in a letter 
apparently received at the RO while the case was at the 
Board) the veteran filed a request for a video 
teleconferencing hearing at the RO before a Veterans Law 
Judge of the Board.  The veteran wrote that he had appeared 
for his scheduled hearing but was told that his attorney's 
hearings were all canceled.  Therefore, as the veteran has 
requested a video conferencing hearing, he should be 
scheduled for this hearing.  

It is noted, parenthetically, that at the time of the prior 
hearing, the appellant was represented by a private attorney 
who has since lost his authority to represent appellants 
before the VA.  Thus, there may have been confusion as to the 
conduct of the hearing.  To make sure there is no prejudice 
to the veteran, arrangements for a video hearing will be 
undertaken.  Video conferencing hearings are scheduled by the 
RO. 

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
video conferencing hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals in accordance with 
applicable procedures for scheduling such 
hearings.  The veteran should be notified 
of the time and place to report.  If the 
veteran desires to withdraw that hearing 
request, he should do so in writing to 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




